Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT

                                     No. 04-15-00399-CV

                       IN THE INTEREST OF L.D.F., et al., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01274
                        Honorable Martha B. Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal.

       SIGNED December 9, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice